Exhibit 10.1
 
 


CONSULTING AGREEMENT


This Consulting Agreement dated as of the 23 of May, 2013, is made


Between


Loquro Corporation
31 Nelson Street West, Carleton Place, Ontario, K7C 3X5






(Hereinafter "Consultant")




And
Eco-Tek Group Inc.

15-65 Woodstream Blvd., Woodbridge, Ontario, L4L 7X6






(Hereinafter "Eco-Tek").


WHEREAS, Eco-Tek desires to retain the benefit of Consultant's knowledge, skills
and experience and assure itself of the ongoing right to Consultant's services
for its benefit from and after the date hereof, and is willing to do so under
the terms and conditions set forth in this Agreement; and


WHEREAS, Consultant is willing and able to render services to Eco-Tek from and
after the date hereof, on the terms and conditions set forth in this Agreement.


NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, Eco-Tek and Consultant agree as follows:


I.  Consultancy


A.           Title and Duties of Consultant


Subject to all of the terms and conditions of this Agreement, the Consultant
will provide services (the "Services") as set forth in Schedule A and
Consultant, in providing such Services, warrants and represents to Eco-Tek that
Consultant will: (i) provide the Services in a professional and workmanlike
manner; (ii) abide by any Eco-Tek policies or procedures deemed as being
applicable to Consultant by Eco-Tek; and (iii) not use or disclose to Eco-Tek
(and its subsidiaries, affiliates, partnerships and joint ventures), use in its
business or cause it to sue any information that is confidential to others, nor
will Consultant at any time disclose to, or discuss with, Eco-Tek personnel (and
its subsidiaries, affiliates, partnerships and joint ventures) any confidential
or proprietary data belonging to third parties. In providing the Services,
Consultant shall perform such additional or different services as may reasonably
be requested by Consultant's supervisor at Eco-Tek, so long as such other
services are consistent and comparable with the Services described in Schedule
A. Consultant shall report directly to the Chairman.








 
 

--------------------------------------------------------------------------------

 
II. Term


The term of Consultant's services shall begin on May 5th, 2013 and shall end on
May 4th, 2015 (herein referred to as the "Initial Term"), unless earlier
terminated in accordance with the provisions of Section V. Subject to Section V,
this Agreement shall be renewed for subsequent periods of twelve (12) months at
the end of the Initial Term, unless either party notifies the other party 30
days prior to the expiry of the term that it does not with to renew the
Agreement for a further mutually agreed upon term.


III. Compensation


A.           Fees


Eco-Tek shall pay the Consultant the fees set forth in Schedule A hereto.


B.           Commissions


The Consultant may be eligible for a performance bonus in the amount, and
subject to the conditions, set forth in Schedule A hereto.


C.           Expenses


Expressly set forth in Schedule A, Consultant is responsible for any other
expenditures incurred in the performance of the Services.


IV.  Covenants of Consultant


A.           Proprietary Rights


The Consultant acknowledges and agrees that Eco-Tek shall have all proprietary
rights and intellectual property interests in everything produced, created,
developed, discovered or conceived by the Consultant (alone or with others)
during the term of this Agreement or in the provision of Services (including,
but not limited to sales and marketing plans, photo-types, schematics, designs,
analyses, drawings, reports, software, specifications, data bases, accounting
and business methods, customer and supplier identities and lists, inventions,
developments, methods and improvements (whether tangible or intangible, and
whether or not reduced to practice) trade secrets and confidential information,
copyrightable works, and similar and related information.


B.           Confidentiality


During the term of this Agreement and at all times thereafter, Consultant shall
not, directly or indirectly, in any manner or for any reason whatsoever (except
for the ordinary and usual course of providing the Services and solely for
Eco-Tek' benefit) disclose to any person or use for Consultant's own benefit,
either directly or indirectly, any Confidential Information (as hereinafter
defined). Consultant acknowledges and agrees that it may have access to, and
Eco-Tek will expend considerable time and money in acquiring and developing,
software, hardware, inventions, trade secrets, products, technology, techniques,
methodologies, algorithms, programs, present and future developments, sales
literature and brochures, form documents, customer lists, customer and supplier
relationships, marketing or sales strategies, and other information including
the confidential information and documents of third parties (the "Confidential
Information").


 
2

--------------------------------------------------------------------------------

 
C.           Covenants Against Competition


Consultant agrees that, without the express written consent of Eco-Tek, during
the term of this Agreement and for one (1) year thereafter, Consultant will not,
directly or indirectly, or assist others to:


 
1.
Compete with Eco-Tek in any geographical market in which Eco-Tek carried on
business at the date of termination of Consultant’s Mandate;



 
2.
Divert or attempt to divert any customer of Eco-Tek, or any person or company
which was during the period of Consultant's provision of Services an actively
solicited potential customer of Eco-Tek to any competitor; or



 
3.
Employ or seek to employ any person who is at that time employed by Eco-Tek (or
its subsidiaries and affiliates), or otherwise directly or indirectly recruit,
solicit or endeavour to entice away from Eco-Tek (or its subsidiaries and
affiliates) Eco-Tek employees.



D.           Affiliates


Each of the covenants contained in this section IV shall enure to the benefit of
Eco-Tek and all affiliates of Eco-Tek.  For this purpose, affiliate means any
corporation, company or firm wherever incorporated or otherwise constituted,
that controls, is controlled by, or is under common control with Eco-Tek.


V.  Termination of Consultancy


This Agreement will terminate in the event of written notice of termination by
Eco-Tek, effective immediately, if the Consultant has breached its obligations
under this Agreement. In the event of termination, Consultant shall be entitled
to all compensation provided for in the contract to the end of the contract and
shall also be entitled to all payments mandated by statute, without duplication.
Upon termination, Consultant shall, at Eco-Tek' option, destroy and certify that
Consultant has destroyed all existing copies of all materials relating to the
Services, including all Confidential Information, within Consultant's possession
or under Consultant's control, or deliver up all such materials and Confidential
Information to Eco-Tek and certify that Consultant has done so.


VI.  Assignment


A.           Prohibition of Assignment by Consultant


Consultant shall not assign this Agreement and the rights granted to Consultant
hereunder shall not be assigned, encumbered by security interest or otherwise
transferred by Consultant without the prior written consent of Eco-Tek.


B.           Right of Eco-Tek to Assign


This Agreement shall be assignable and transferable by Eco-Tek to any successor
in interest or any Eco-Tek affiliate without the consent of Consultant.


 
3

--------------------------------------------------------------------------------

 
VII.  Indemnification


Eco-Tek shall indemnify and hold Consultant harmless from and against any and
all actions, liabilities, claims and demands, damages, losses, injuries or
expenses which may be incurred or brought against Consultant by any person,
firm, entity or corporation arising from or in any way connected with the
Consultant's actions pursuant to this Agreement, unless such losses, damages and
expenses are incurred or sustained as a result of the negligence, omission or
willful default of the Consultant.


VIII.  General


A.           Notices


Any and all notices required or permitted under this Agreement shall be in
writing and shall be personally delivered, faxed with acknowledgement received
or mailed by certified mail, return receipt requested, to the respective parties
at the following addresses unless and until a different address has been
designated by written notice to the other party:
 
Notice to Eco-Tek:
at the above address
   
Notice to Consultant:
at the above address

 
Any notice by certified mail shall be deemed to have been given on the third
business day following the date of mailing. Any notice sent by fax shall be
deemed to be received, if at all, when an acknowledgement of receipt is
received.


B.           Governing Law


This Agreement shall be governed by, and construed in accordance with, the laws
of the Province of Ontario. The parties agree to the exclusive jurisdiction of
the courts of such province. The parties waive trial by jury except to the
extent required by law.


C.           Binding Effect


This Agreement shall be binding upon and enure to the benefit of Eco-Tek, its
successors and assigns, and Consultant and his executors, administrators and
heirs.


D.           Complete Understanding


This Agreement constitutes the complete understanding between the parties, and
supersedes any and all prior oral or written agreements and understandings,
formal or informal, between the parties relating to the subject matter of this
Agreement.


E.           Amendments and Severance


No change, modification or amendment of any provisions of this Agreement shall
be valid unless made in writing and signed by both the parties. If any one or
more of the provisions of this Agreement shall be found to be illegal or
unenforceable, this Agreement shall nevertheless remain in full force and
effect, and such term or provisions shall be deemed severed.


 
4

--------------------------------------------------------------------------------

 
F.           Waivers


No delay or omission by Eco-Tek in exercising any right under this Agreement
will operate as a waiver of that or any other right. A waiver or consent given
by Eco-Tek on any one occasion is effective only in that instance and will not
be construed as a bar to or waiver of any right on any other occasion.


G.           Schedules


The schedules attached to this Agreement shall, for all purposes of this
Agreement, form an integral part of this Agreement. Any additions or
modifications to such schedules shall be reduced to writing and, upon agreement
by the parties, incorporated herein by reference and subject to all of the terms
and conditions of this Agreement.


H.           Survival


Sub-section IV. A. "Proprietary Rights" and sub-section VIII. I. "Independent
Contractor" shall survive the expiration or termination of this Agreement for
any reason, unless and until expressly waived in writing by the party for whom
they are of benefit or terminated by a further written agreement of the parties.


I.           Independent Contractor


The parties to this Agreement are independent contractors. No relationship of
principal to agent, master to servant, employer to employee or franchisor to
franchisee is established between the parties. Consultant acknowledges and
agrees that Consultant is responsible for the payment of all taxes (including,
without limitation, all applicable income taxes), or amounts in lieu thereof,
and interest thereon levied or based on amounts payable or paid to Consultant by
Eco-Tek (excluding taxes on Eco-Tek' net income) and agree to indemnify Eco-Tek
fully therefor. Neither party has the authority to bind the other or incur any
obligation on its behalf.


J.           Further Assurances


The parties agree to do all such things and to execute such further documents as
may reasonably be required to give full effect to this Agreement.


IN WITNESS WHEREOF, the parties acknowledge that they have read this agreement,
understand and agree to be bound by and comply with all of its provisions, and
have executed this Agreement as of the date first above written.




 
5

--------------------------------------------------------------------------------

 
Consultant:
 
 
Loquro Corporation








/s/ Stephen W.
Tunks                                                                  
Stephen W. Tunks, I have the authority to bind the corporation




Eco-Tek Group Inc.


By resolution of the Shareholders, as signed below, who, as an aggregate, have
the majority of the shares needed to bind the Company








/s/ Sergey
Kartsev                                                                               
Sergey Kartsev






/s/ J.
Vogiatzis                                                                                     
Jim Vogiatzis






/s/ Michael
Zitser                                                                                
Michael Zitser






/s/ L.
D'Alessandris                                                                              
Luciana D’Alessandris




 
 
6

--------------------------------------------------------------------------------

 


 
Schedule A


To the Consultancy Agreement dated May 23, 2013, Between
Eco-Tek Group Inc. and Loquro Corporation




Preamble:


Eco-Tek Group Inc. is expressly in agreement that the principal of the
Consultant may become employed by Eco-Tek Group Inc.. Eco-Tek agrees that the
Consultant shall manage any conflict that may arise from such roles to the
benefit of both the Consultant and Eco-Tek Group Inc.


Eco-Tek Group Inc. (the manufacturer of the the products) is expressly in
agreement that the Consultant, or the principal of the Consultant, may perform a
similar set of tasks, under a similar contract, with Eco-Tek Group Sales Inc., a
distributor of Eco-Tek Group Inc. Eco-Tek Group Inc. agrees that the Consultant
shall manage any conflict that may arise from such roles to the benefit of both
Eco-Tek Group Inc. and Eco-Tek Group Sales Inc.


The Consultant agrees that the principal of the Consultant shall become CEO of
Eco-Tek Group Inc. and a member of the Board of Directors of the Company during
the course of this contract. Eco-Tek Group Inc. and the Consultant agree that
the executive compensation agreement for the CEO will supersede the compensation
provisions of this contract where duplication may arise.
 
i.     FUNCTIONS


1.    Consultant shall take the role of Chief Executive Officer for the Company


iiDUTIES
 
1.
Produce a business plan and present to the Board of Directors for approval
2.
Establish operational policy for the company
3.
Plan the execution of the business plan
4.
Establish and secure distributors and Distributor Agreements in North America
and in other countries
5.
Create contracts, agreements and other documents including but not limited to:
sales order documents, distributor and agent agreements,supplier agreements,
service agreements
6.
Establish a sales and marketing plan
7.
Recruit and manage company agents, associates and employees
8.
Track and report the activities of the Company to the Board
9.
Additionally the Consultant shall perform these tasks:

 
 
1.  Solicitation of Prospects

 
2.  Sales Presentations

 
3.  Sales

 
4.  Preparation and Administration of Sales Documents

 
5.  Tracking and Reporting of Leads, Prospects, Potential and Purported
Customers

 
6.  Recruit, assist and supervise Sales Agents

 

 
 
A-1

--------------------------------------------------------------------------------

 
iii.FEES:


1.
For the Initial Term, Eco-Tek shall pay the Consultant the sum of $ 5,000.00 per
month payable on the 15th of each month commencing in May 2013.

2.
The Consultant shall be paid a fee equal to 5% of the profit produced by the
Company on a monthly basis and paid to the Consultant on the 7th of the
following month.





iii.COMMISSIONS:


 
1.   Eco-Tek will pay a commission to the Consultant, in accordance to the
company commission schedule for any sales completed by the consultant in
reference to the Consultants additional tasks.

 
2.  Applicable to all sales effected during the currency of this agreement or
within 90 of termination of this agreement if the prospect was introduced during
the currency of this agreement.

 
3.   Eco-Tek will pay, monthly by the 7th of each month, a 1% override on all
revenue produced by the Company during the term of the Consultant.

 
iv.      BONUSES:
 
1. The Company may pay bonuses to the Consultant as the Board sees fit.


iv.  EXPENSES:
 
1.
Mileage in accordance with the Company policy.

2.
Office and courier expense.

3.
Expense incurred in the set up of finance programs.

4.
Any other expenses incurred by the Consultant in the performance of the Services
may be paid by Eco-Tek, provided that:



 
1.  Prior approval has been granted by the Chairman and

 
2. The Consultant has submitted itemized receipts in accordance with the Eco-Tek
expense reimbursement policy, adopted from time to time by Eco-Tek' board of
directors.

 
 
 
 

 
 
A-2

--------------------------------------------------------------------------------

 